Title: To Thomas Jefferson from Samuel Garland, 26 December 1821
From: Garland, Samuel
To: Jefferson, Thomas


Sir
Lynchburg
Decr 26. 1821
I beg to remind you, of your and Mr Lancys little bond to Hawkin’s admx in my hands for collection, if I am not mistaken you promised to send me a draft on Richmond, or the money so Soon as the state of the river would inable you to ship flour—The person to whom this bond is now owed is in want of the money—most RespectfullyS. GarlandBond12Oct1820$231—Int.1Jany182216.90Amt. 1 Jany 1822$246.90